Citation Nr: 1527270	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-37 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2014, the Board denied the Veteran's claims of entitlement to service connection for a left knee disorder and an initial compensable rating for diabetic nephropathy with hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In March 2015, the Court set aside the Board's January 2014 decision regarding service connection for a left knee disorder and remanded the case for readjudication in compliance with the directives specified in a February 2015 Joint Motion for Partial Remand (Joint Motion).  The parties to the Joint Motion indicated that the Veteran had abandoned his claim for an initial compensable rating for diabetic nephropathy with hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his left knee was injured in a April 1966 car accident during service, after which he was hospitalized for seven days and treated for a torn meniscus.  See August 2009 Substantive Appeal.  

His service treatment records (STRs) are associated with his claims file, and do not include any inpatient treatment records.  However, as inpatient treatment records, which are commonly referred to as "clinical records," are stored separately from STRs (see Veterans Benefits Administration Adjudication Procedures Manual, Manual Rewrite (M21-1MR) Part III.iii.2.B.12.d), a separate request for hospital inpatient records is necessary on remand.  Furthermore, since inpatient hospital records are stored according to the hospital where care was rendered (see M21-1MR Part III.iii.2.A.2.c), on remand it is necessary to inquire of the Veteran where he received inpatient treatment in April 1966.

The evidence of record also indicates that the Veteran underwent a repair of a torn left meniscus in 2003.  See April 2006 VA Treatment Record.  Treatment records relating to that procedure may be relevant, but have not been associated with the Veteran's claims file, and should be sought on remand.  

As the matter is being remanded, updated private and VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify the hospital where he was treated for a torn meniscus of the left knee in April 1966.

2. Contact the appropriate repository to search for pertinent inpatient treatment records based on any response to item 1 above, and follow all procedures outlined in 38 C.F.R. § 3.159(c)(2).

3. Obtain any outstanding VA treatment records dated since December 2012.

4. With any necessary assistance from the Veteran, obtain any outstanding private treatment records pertaining to the left knee disability, to specifically include any records relating to a left knee meniscus repair performed in 2003.


5. Then after taking any additional development deemed necessary by the record, readjudicate the claim, and if the benefit sought on appeal remains denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

